IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1467
                           Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MANUAL J. SEENSTER, JR.,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Clayton County, Richard D. Stochl,

Judge.



      Manual Seenster Jr. appeals the district court’s denial of his motions in

arrest of judgment and for a new trial. CONVICTION CONDITIONALLY

AFFIRMED, RULING ON NEW TRIAL MOTION VACATED AND REMANDED.



      Zeke Robert McCartney of Reynolds & Kenline L.L.P., Dubuque, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

         A jury found Manual Seenster Jr. guilty of delivery of methamphetamine.

Seenster filed motions in arrest of judgment and for a new trial, arguing the State

“failed to prove beyond a reasonable doubt that” he intentionally delivered

methamphetamine to another person and the verdict was “contrary to the law and

evidence.” The district court denied both motions after finding “sufficient evidence

to support the jury’s verdict.” The court imposed sentence without further mention

of the new trial motion.1

         On appeal, Seenster contends the evidence was insufficient to support the

jury’s finding of guilt and the verdict was contrary to the weight of the evidence.

“When evaluating the sufficiency of the evidence, we consider whether, taken in

the light most favorable to the State, the finding of guilt is supported by substantial

evidence in the record.” State v. Crawford, 974 N.W.2d 510, 516 (Iowa 2022)

(internal quotations and citation omitted). “We generally review rulings on motions

for new trial asserting a verdict is contrary to the weight of the evidence for an

abuse of discretion.” State v. Ernst, 954 N.W.2d 50, 60 (Iowa 2021) (internal

quotations and citation omitted). “However, we review a claim that the district court

failed to apply the proper standard in ruling on a motion for new trial for errors at

law.” State v. Ary, 877 N.W.2d 686, 706 (Iowa 2016).

         The jury was instructed the State would have to prove the following

elements of delivery of methamphetamine:

                1. On or about the 28th day of July, 2019, the defendant
         delivered methamphetamine.


1   Seenster admitted to prior offenses and was sentenced as a habitual offender.
                                         3


           2. The defendant knew that the substance he delivered was
      methamphetamine.

“Deliver” or “delivery” was defined for the jury as “the actual, constructive, or

attempted transfer of a substance from one person to another.”

      A reasonable juror could have found the following facts.           A man in

possession of methamphetamine agreed to cooperate with the Clayton County

Sheriff to investigate Seenster for dealing. A deputy sheriff met the informant, had

him empty his pockets, and gave him a listening device and “$100.00 of cash” that,

according to the deputy, was the pre-arranged “purchase amount.” The deputy

dropped him off near a store in Postville, Iowa. “There was some conversation by

phone between Mr. Seenster” and the informant, and it was agreed the informant

would “come over to Mr. Seenster’s house, and that’s where the transaction” would

take place. The deputy saw the informant walk to the building and enter the

residence. Although the deputy was not able to see inside the residence, he could

hear what was going on “[t]hrough the listening device.”       The deputy “heard

conversation about the informant receiving the methamphetamine.” He believed

Seenster said “he doubled him up, which means he gave him more drugs than

were requested.” The transaction took about ten minutes. The informant texted

the deputy to let him know Seenster would be “giving him a ride up the street.” The

deputy saw the two leave the house. After they parted ways, the deputy picked up

the informant, who gave him a plastic bag containing “two individual gem bags with

crystal methamphetamine inside.” He searched the informant again “to make sure”

the money was gone and there were no other drugs.
                                          4


       At trial, the informant confirmed the deputy’s account of the events leading

up to the purchase. He also described the purchase, stating he and Seenster “got

into [Seenster’s] bedroom and Seenster “had the drugs out on the table already.”

The informant “either set the money down or [ ] handed it to” Seenster. Nobody

else was present; it was “just the two of them.” The informant corroborated that

fact by identifying the two voices on the audio recording of the transaction.

       A juror reasonably could have surmised that Seenster delivered

methamphetamine to the informant, knowing it was methamphetamine. Although

Seenster testified at trial and denied the delivery, it was the jury’s prerogative to

weigh the evidence and assign credibility. See State v. Sanford, 814 N.W.2d 611,

615 (Iowa 2012) (“Inherent in our standard of review of jury verdicts in criminal

cases is the recognition that the jury [is] free to reject certain evidence, and credit

other evidence.” (internal quotations and citation omitted)). Substantial evidence

supported the jury’s finding of guilt.

       Seenster next argues the greater weight of credible evidence supports his

version of events. See Ary, 877 N.W.2d at 706 (“Iowa Rule of Criminal Procedure

2.24(2)(b )(6) permits a district court to grant a motion for new trial when a verdict

is contrary to the weight of the evidence.”) (citing State v. Ellis, 578 N.W.2d 655,

657–59 (Iowa 1998)). “The weight-of-the-evidence standard requires the district

court to consider whether more “credible evidence” supports the verdict rendered

than supports the alternative verdict.” Id. “It is broader than the sufficiency-of-the-

evidence standard in that it permits the court to consider the credibility of

witnesses.” Id.
                                           5


       Seenster separately moved for arrest of judgment and for new trial. His new

trial motion cited the Ellis weight-of-the-evidence standard. At the sentencing

hearing, Seenster’s attorney asked the court, “for the reasons stated in each of

those motions, to either arrest judgment or grant the defendant a new trial.” The

district court found “there was sufficient evidence in the record to support the jury’s

verdict. The Motion in Arrest of Judgment and the Motion for New Trial are denied.”

       “Appellate review of a district court ruling on a motion for new trial asserting

the verdict was contrary to the weight of the evidence ordinarily does not extend

to “the underlying question of whether the verdict is against the weight of the

evidence.” Ary, 877 N.W.2d at 707 (citation omitted). Seenster does not explicitly

argue that the district court used an incorrect standard in ruling on the new trial

motion. But that argument is implied in his assertion that, “when credibility is

considered, the evidence supports a finding of not guilty.” We are not at liberty to

weigh the informant’s testimony against his own and adopt “the defendant’s

[ ]version,” as he requests. See id. (reversing the district court ruling on the motion

for new trial and remanding for application of the correct standard). It is the district

court’s obligation to consider that request, applying the weight-of-the-evidence

standard. Because the court applied the sufficiency standard in ruling on the new

trial motion, we conditionally affirm Seenster’s conviction but vacate the ruling on

the new trial motion and remand for application of the weight-of-the-evidence

standard. See State v. Brumfield, 21-0011, 2022 WL 951033, at *3 (Iowa Ct. App.
                                      6


Mar. 30, 2022); State v. Saunders, No. 20-1352, 2022 WL 108569, at *3 (Iowa Ct.

App. Jan. 12, 2022).

      CONVICTION CONDITIONALLY AFFIRMED, RULING ON NEW TRIAL

MOTION VACATED AND REMANDED.